                   Case 21-50975-MFW           Doc 8      Filed 09/21/21       Page 1 of 21




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


In re:                                                            Chapter 11

CENTER CITY HEALTHCARE, LLC d/b/a
HAHNEMANN UNIVERSITY HOSPITAL, et al.,                            Case No. 19-11466 (MFW)

                   Debtors.1                                      Jointly Administered


CENTER CITY HEALTHCARE, LLC, et al.,

                   Plaintiffs

         - against –                                              Adversary No. See Exhibit “A”

Defendants Listed on Exhibit “A”,

                   Defendant.

    NOTICE OF AGENDA FOR VIDEO HEARING SCHEDULED FOR SEPTEMBER 23,
          2021 AT 10:30 A.M. (PREVAILING EASTERN TIME) BEFORE THE
       HONORABLE MARY F. WALRATH, U.S. BANKRUPTCY COURT JUDGE


    THIS REMOTE HEARING WILL BE CONDUCTED ENTIRELY BY ZOOM
      AND REQUIRES ALL PARTICIPANTS TO REGISTER IN ADVANCE.
             COURTCALL WILL NOT BE USED TO DIAL IN.
     PLEASE USE THE FOLLOWING LINK TO REGISTER FOR THIS HEARING:
     https://debuscourts.zoomgov.com/meeting/register/vJItcuurqTwuGBP3Txi3wlxEa93rr1Bdg-Y
    After registering your appearance by Zoom, you will receive a confirmation email containing
                                  log-in formation for the hearing.

    ALL PARTIES MUST REGISTER NO LATER THAN 8:30 A.M. (ET) ON SEPTEMBER 23, 2021

1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
         Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
         PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
         Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
         Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
         (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
         216 N. Broad Street, 4th Floor, Philadelphia, Pennsylvania 19102.



38735768.1.doc 09/21/2021
                   Case 21-50975-MFW       Doc 8       Filed 09/21/21   Page 2 of 21




RESOLVED MATTERS:

1.       Debtors’ Application for the Entry of an Order Authorizing the Retention and
         Employment of Cross & Simon LLC as Special Counsel to the Debtors [Docket No.
         2676; filed: 08/05/21]

         Response Deadline: August 19, 2021 at 4:00 p.m.

         Responses Received:

         A.        Informal comments from the Office of the United States Trustee

         Related Documents:

         B.        Certification of Counsel Regarding (A) Revised Proposed Order Pursuant to
                   11 U.S.C. § 327(a) Authorizing and Employment of Cross and Simon LLC as
                   Special Counsel to the Debtors and (B) No Objection to Same [Docket No.
                   2725; filed: 08/20/21]

         C.        Order Pursuant to 11 U.S.C. § 327(a) Authorizing and Employment of Cross
                   and Simon LLC as Special Counsel to the Debtors [Docket No. 2731; signed
                   and docketed: 08/23/21]

         Status: On August 23, 2021, the Court entered an order approving this application.

2.       Motion of Debtors for Approval of Settlement of Preference Claims against Center
         Square Ventures II LLC and NG 1500 Market Street LLC Pursuant to Federal Rule of
         Bankruptcy Procedure 9019 [Docket No. 2682; filed: 08/06/21]

         Response Deadline: August 20, 2021 at 4:00 p.m.

         Responses Received: None

         Related Documents:

         A.        Certification of No Objection [Docket No. 2735; filed: 08/23/21]

         B.        Order Approving Settlement of Preference Claims against Center Square
                   Ventures II LLC and NG 1500 Market Street LLC Pursuant to Federal Rule of
                   Bankruptcy Procedure 9019 [Docket No. 2739; signed and docketed: 08/24/21]

         Status: On August 24, 2021, the Court entered an order approving this motion.

3.       Motion of Debtors for Approval of Settlement of Preference Claims against Immucor,
         Inc. Pursuant to Federal Rule of Bankruptcy Procedure 9019 [Docket No. 2687; Adv.
         Docket 5; filed: 08/10/21]

         Response Deadline: August 24, 2021 at 4:00 p.m.

                                                   2
38735768.1.doc 09/21/2021
                   Case 21-50975-MFW       Doc 8       Filed 09/21/21   Page 3 of 21




         Responses Received: None

         Related Documents:

         A.        Certification of No Objection [Docket No. 2742; Adv. No. 7; filed: 08/26/21]

         B.        Order Approving Settlement of Preference Claims against Immucor, Inc.
                   Pursuant to Federal Rule of Bankruptcy Procedure 9019 [Docket No. 2746; Adv.
                   No. 8; signed and docketed: 08/26/21]

         Status: On August 26, 2021, the Court entered an order approving this motion.

4.       Motion of Debtors for Approval of Settlement of Preference Claims against Philips
         Medical Capital LLC Pursuant to Federal Rule of Bankruptcy Procedure 9019 [Docket
         No. 2701; filed: 08/16/21]

         Response Deadline: August 30, 2021 at 4:00 p.m.

         Responses Received: None

         Related Documents:

         A.        Certification of No Objection [Docket No. 2761; filed: 08/31/21]

         B.        Order Approving Settlement of Preference Claims against Philips Medical Capital
                   LLC Pursuant to Federal Rule of Bankruptcy Procedure 9019 [Docket No. 2766;
                   signed and docketed: 09/01/21]

         Status: On September 1, 2021, the Court entered an order approving this motion.

5.       Motion of Debtors for Approval of Settlement of Preference Claims against Dynamic
         Balancing Co., Inc. Pursuant to Federal Rule of Bankruptcy Procedure 9019 [Docket No.
         2702; filed: 08/16/21]

         Response Deadline: August 30, 2021 at 4:00 p.m.

         Responses Received: None

         Related Documents:

         A.        Certification of No Objection [Docket No. 2762; filed: 08/31/21]

         B.        Order Approving Settlement of Preference Claims against Dynamic Balancing
                   Co., Inc. Pursuant to Federal Rule of Bankruptcy Procedure 9019 [Docket No.
                   2767; signed and docketed: 09/01/21]

         Status: On September 1, 2021, the Court entered an order approving this motion.



                                                   3
38735768.1.doc 09/21/2021
                   Case 21-50975-MFW       Doc 8       Filed 09/21/21   Page 4 of 21




6.       Motion of Debtors for Approval of Settlement of Preference Claims against Infor (US),
         LLC Pursuant to Federal Rule of Bankruptcy Procedure 9019 [Docket No. 2703; filed:
         08/16/21]

         Response Deadline: August 30, 2021 at 4:00 p.m.

         Responses Received: None

         Related Documents:

         A.        Certification of No Objection [Docket No. 2763; filed: 08/31/21]

         B.        Order Approving Settlement of Preference Claims against Infor (US), LLC
                   Pursuant to Federal Rule of Bankruptcy Procedure 9019 [Docket No. 2768;
                   signed and docketed: 09/01/21]

         Status: On September 1, 2021, the Court entered an order approving this motion.

7.       Motion of Debtors for Approval of Settlement of Preference Claims against Herman
         Goldner Co., Inc. Pursuant to Federal Rule of Bankruptcy Procedure 9019 [Docket No.
         2708; filed: 08/17/21]

         Response Deadline: August 31, 2021 at 4:00 p.m.

         Responses Received: None

         Related Documents:

         A.        Certification of No Objection [Docket No. 2769; filed: 09/01/21]

         B.        Order Approving Settlement of Preference Claims against Herman Goldner Co.,
                   Inc. Pursuant to Federal Rule of Bankruptcy Procedure 9019 [Docket No. 2793;
                   signed and docketed: 09/07/21]

         Status: On September 7, 2021, the Court entered an order approving this motion.

8.       Motion of Debtors for Approval of Settlement of Preference Claims against Kroll, LLC,
         formerly known as Duff & Phelps, LLC, Pursuant to Federal Rule of Bankruptcy
         Procedure 9019 [Docket No. 2758; Adversary No. 7; filed: 08/30/21]

         Response Deadline: September 13, 2021 at 4:00 p.m.

         Responses Received: None

         Related Documents:

         A.        Certification of No Objection [Docket No. 2834; Adversary No. 12; filed:
                   09/16/21]


                                                   4
38735768.1.doc 09/21/2021
                   Case 21-50975-MFW       Doc 8       Filed 09/21/21   Page 5 of 21




         B.        Order Approving Settlement of Preference Claims against Kroll, LLC, formerly
                   known as Duff & Phelps, LLC, Pursuant to Federal Rule of Bankruptcy Procedure
                   9019 [Docket No. 2836; signed and docketed: 09/16/21]

         Status: On September 16, 2021, the Court entered an order approving this motion.

CONTINUED MATTER:

9.       Motion of Creditor Pamela Saechow Seeking Relief from the Automatic Stay Pursuant to
         11 U.S.C. § 362 [Docket No. 2623; filed: 07/27/21]

         Response Deadline: August 9, 2021 at 4:00 p.m.; extended to October 18, 2021 for the
         Debtors.

         Responses Received:

         A.        Informal response from the Debtors

         Related Documents: None to date

         Status: This matter is continued to the October 25, 2021 omnibus hearing.

CERTIFICATION OF NO OBJECTION/CERTIFICATIONS OF COUNSEL MATTERS:

10.      Motion to Allow Proof of Claim of Leslie Caldwell [Docket No. 2765; filed: 09/01/21]

         Response Deadline: September 15, 2021 at 4:00 p.m.

         Responses Received: None

         Related Documents:

         A.        Certification of No Objection [Docket No. 2838; filed: 09/17/21]

         Status: On September 17, 2021, Leslie Caldwell file a certification of no objection and
                 regarding this motion. Accordingly, no hearing is necessary unless the Court has
                 any questions.

11.      Motion for Entry of an Order Establishing Streamlined Procedures Governing Adversary
         Proceedings Brought by Debtors Pursuant to Sections 502, 547, 548, and 550 of the
         Bankruptcy Code [Docket No. 2770; filed: 09/02/21]

         Response Deadline: September 16, 2021 at 4:00 p.m.

         Responses Received:

         A.        Limited Objection of Global Neurosciences Institutes, LLC [Docket No. 2837;
                   filed: 09/16/21]


                                                   5
38735768.1.doc 09/21/2021
                   Case 21-50975-MFW       Doc 8       Filed 09/21/21   Page 6 of 21




         Related Documents:

         B.        Notice of Filing of Exhibit D to Motion for Entry of an Order Establishing
                   Streamlines Procedures Governing Adversary Proceedings Brought by Debtors
                   Pursuant to Sections 502, 547, 548, and 550 of the Bankruptcy Code [Docket No.
                   2792; filed: 09/07/21]

         C.        Certification of Counsel Regarding Debtors’ Motion for Order Establishing
                   Streamlined Procedures Governing Adversary Proceedings Brought By Debtors
                   Pursuant to Sections 502, 547, 548 and 550 of the Bankruptcy Code [Docket No.
                   2845; filed: 09/20/21]

         Status: The limited objection filed by Global Neurosciences Institutes, LLC has been
                 resolved. On September 20, 2021, the Debtors filed a certification of counsel
                 regarding this motion. Accordingly, no hearing is necessary unless the Court has
                 any questions.

12.      Motion of Debtors for Order (I) Authorizing Philadelphia Academic Health System, LLC
         to Enter Into an Agreement to Transfer Radioactive Materials License Pursuant to 11
         U.S.C. § 363, (II) Authorizing Philadelphia Academic Health System, LLC to Transfer
         Radioactive Materials License, and (III) Granting Related Relief [Docket No. 2774; filed:
         09/02/21]

         Response Deadline: September 16, 2021 at 4:00 p.m.

         Responses Received:

         A.        Informal comment from the Pennsylvania Department of Environmental
                   Protection, Bureau of Regulatory Counsel

         Related Documents:

         B.        Certification of Counsel Regarding (A) Revised Proposed Order (I) Authorizing
                   Philadelphia Academic Health System, LLC to Enter Into an Agreement to
                   Transfer Radioactive Materials License Pursuant to 11 U.S.C. § 363, (II)
                   Authorizing Philadelphia Academic Health System, LLC to Transfer Radioactive
                   Materials License, and (III) Granting Related Relief, and (B) No Objection to
                   Same [Docket No. 2841; filed: 09/20/21]

         Status: On September 20, 2021, the Debtors filed a certification of counsel regarding this
                 motion. Accordingly, no hearing is necessary unless the Court has any questions.




                                                   6
38735768.1.doc 09/21/2021
                   Case 21-50975-MFW       Doc 8       Filed 09/21/21   Page 7 of 21




CONTESTED MATTERS GOING FORWARD:

13.      Vicinity’s Motion to Enforce 2019 Stipulation as Third Party Beneficiary [Docket No.
         2400; filed: 06/17/21]

         Response Deadline: July 2, 2021 at 4:00 p.m.

         Responses Received:

         A.        Response of Debtors [Docket No. 2553; filed: 07/02/21]

         B.        HSREP VI Holding, LLC and Its Affiliates’ Objection and Cross-Motion to
                   Compel Debtors, Propco or Master Lease Guarantors to Pay Utility
                   Obligations [Docket No. 2573; filed: 07/12/21]

         Reply:

         C.        Vicinity’s Reply to HSRE’s Objection and Debtors’ and MBNF Non-Debtor
                   Entities’ Responses [Docket No. 2842; filed: 09/20/21]

         Status: This matter is going forward.

14.      Cross-Motion of HSREP VI Holding, LLC and Its Affiliates for Entry of an Order
         Compelling Debtors, Propcos or Master Lease Guarantors to Pay Utility Obligations
         [Docket No. 2578; filed: 07/12/21]

         Response Deadline: August 13, 2021 at 4:00 p.m.; extended to September 14, 2021 for
         the Debtors and the MBNF Non-Debtor Entities.

         Responses Received:

         A.        Response and Objection of the Debtors [Docket No. 2825; filed: 09/14/21]

         B.        MBNF Non-Debtor Entities’ Objection [Docket No. 2826; filed: 09/14/21]

         Reply:

         C.        Reply of JV Entities in Support of Cross-Motion [Docket No. 2840; docketed:
                   09/20/21]

         Status: This matter is going forward.




                                                   7
38735768.1.doc 09/21/2021
                   Case 21-50975-MFW      Doc 8         Filed 09/21/21   Page 8 of 21




FEE APPLICATIONS:

15.      Certification of Counsel Regarding Proposed Omnibus Order Approving Fifth and Sixth
         Interim Fee Applications of Saul Ewing Arnstein & Lehr LLP, Sills Cummis & Gross,
         P.C. and Fox Rothschild LLP, the Fourth and Fifth Interim Applications of Klehr
         Harrison Harvey Branzburg LLP and the Fourth and Amended Fifth Interim Application
         of Berkeley Research Group, LLC [Docket No. 2844; filed: 09/20/21]

         Response Deadline:    See index of the fee applications attached as Exhibit B.

         Responses Received: None

         Related Documents: None

         Status: This matter is going forward.

Dated: September 21, 2021                        SAUL EWING ARNSTEIN & LEHR LLP

                                      By:        /s/ Mark Minuti
                                                 Mark Minuti (DE Bar No. 2659)
                                                 Monique B. DiSabatino (DE Bar No. 6027)
                                                 1201 N. Market Street, Suite 2300
                                                 P.O. Box 1266
                                                 Wilmington, DE 19899
                                                 Telephone: (302) 421-6800
                                                 Fax: (302) 421-6813
                                                 mark.minuti@saul.com
                                                 monique.disabatino@saul.com

                                                         -and-

                                                 Jeffrey C. Hampton
                                                 Adam H. Isenberg
                                                 Centre Square West
                                                 1500 Market Street, 38th Floor
                                                 Philadelphia, PA 19102
                                                 Telephone: (215) 972-7777
                                                 Fax: (215) 972-7725
                                                 jeffrey.hampton@saul.com
                                                 adam.isenberg@saul.com

                                                 Counsel for Debtors and Debtors in Possession




                                                    8
38735768.1.doc 09/21/2021
                   Case 21-50975-MFW    Doc 8   Filed 09/21/21   Page 9 of 21




                                       Exhibit A
                                 Avoidance Actions




38735768.1.doc 09/21/2021
                  Case 21-50975-MFW        Doc 8    Filed 09/21/21    Page 10 of 21




              Case No.      Defendant                                            Filing Date
              21-50762      Abbott Laboratories, Inc.                            06/23/2021
              21-50765      CCJ Physics LLC                                      06/23/2021
              21-50773      Exactech Inc.                                        06/23/2021
              21-50778      General Healthcare Resources Inc.                    06/23/2021
              21-50782      Greater Delaware Valley Society of Transplant        06/23/2021
                            Surgeons
              21-50788      Mayflower Laundry & Textile Services, LLC            06/23/2021
              21-50796      McKesson Plasma & Biologics LLC et al                06/23/2021
              21-50800      Occupational Health Centers of the Southwest, P.A.   06/23/2021
              21-50803      Olympus America, Inc.                                06/23/2021
              21-50807      Philips Electronics North America Corporation        06/23/2021
              21-50812      Trisonics Inc.                                       06/23/2021
              21-50816      Water Revenue Bureau                                 06/23/2021
              21-50891      Analogic Corp.                                       06/24/2021
              21-50892      Baxter Healthcare Corp.                              06/24/2021
              21-50893      Biofire Diagnostics, LLC                             06/24/2021
              21-50894      Biomerieux Inc.                                      06/24/2021
              21-50895      Cook Medical LLC                                     06/24/2021
              21-50896      De Lage Landen Financial Services, Inc.              06/24/2021
              21-50897      Edwards Lifesciences                                 06/24/2021
              21-50898      EZ-Park Inc.                                         06/24/2021
              21-50899      GE Healthcare Inc.                                   06/24/2021
              21-50900      GE Medical Systems Inc.                              06/24/2021
              21-50901      General Electric Co.                                 06/24/2021
              21-50902      Integra Lifesciences Corporation                     06/24/2021
              21-50903      Keystone Quality Transport Inc.                      06/24/2021
              21-50904      Nuance Communications, Inc.                          06/24/2021
              21-50905      Physician and Tactical Healthcare Services, LLC      06/24/2021
              21-50906      Peoples Capital and Leasing Co.                      06/24/2021
              21-50908      Solid Waste Services Inc.                            06/24/2021
              21-50909      Spectranetics Corporation                            06/24/2021
              21-50910      Urology for Children LLC                             06/24/2021
              21-50914      Cepheid Inc.                                         06/25/2021
              21-50915      Veritystream, Inc. f/k/a Echo Inc.                   06/25/2021
              21-50916      Environmental Control Services, Inc.                 06/25/2021
              21-50917      Joseph Glass                                         06/25/2021
              21-50918      Healthstream, Inc.                                   06/25/2021
              21-50919      Medical Components Inc.                              06/25/2021
              21-50920      Medline Industries Inc.                              06/25/2021
              21-50921      Orthofix Inc.                                        06/25/2021
              21-50922      Scribe America LLC                                   06/25/2021
              21-50923      Specialtycare, Inc.                                  06/25/2021
              21-50924      Tozour Energy Systems, Inc.                          06/25/2021


38735768.1.doc 09/21/2021
  Case 21-50975-MFW        Doc 8       Filed 09/21/21   Page 11 of 21




Case No.    Defendant                                            Filing Date
21-50925    Zimmer US, Inc.                                      06/25/2021
21-50926    Bio-Optronics Inc.                                   06/25/2021
21-50928    Germain & Company, Inc.                              06/25/2021
21-50930    Nova Capital Group LLC                               06/25/2021
21-50931    Quantros Inc.                                        06/25/2021
21-50932    Anesthesia Business Consultants, LLC                 06/26/2021
21-50933    Cryolife Inc.                                        06/26/2021
21-50934    Freedom Specialty Services Inc.                      06/26/2021
21-50936    Genzyme Corporation                                  06/26/2021
21-50937    Heery International Inc.                             06/26/2021
21-50938    Holland Square Group, LLC                            06/26/2021
21-50939    Huntington Technology Finance Inc.                   06/26/2021
21-50940    Radiometer America Inc.                              06/26/2021
21-50942    Scheduling.com, Inc.                                 06/26/2021
21-50943    TF Development Ltd.                                  06/26/2021
21-50944    DLC Management Group Inc.                            06/26/2021
21-50945    FFF Enterprises Inc.                                 06/26/2021
21-50946    Priority Healthcare Distribution, Inc.               06/26/2021
21-50948    Accruent LLC                                         06/27/2021
21-50949    Call 4 Nurse LLC and Call 4 Health, Inc.             06/27/2021
21-50950    Diagnostica Stago Inc.                               06/27/2021
21-50952    Merit Medical Systems Inc.                           06/27/2021
21-50953    Misys Healthcare Systems Corp.                       06/27/2021
21-50954    Reuter & Haney Inc.                                  06/27/2021
21-50955    SD Real Estate Developers LLC                        06/27/2021
21-50956    Tele-Physicians, P.C.                                06/27/2021
21-50957    Veolia Energy Philadelphia, Inc.                     06/27/2021
21-50958    WW Grainger Inc.                                     06/27/2021
21-50960    Medical Doctor Associates LLC                        06/28/2021
21-50961    Perinatal Cardiology Consultants, PC                 06/28/2021
21-50962    Philadelphia Urosurgical Associates PC               06/28/2021
21-50963    Fisher Scientific Company L.L.C.                     06/28/2021
21-50964    David Keith Butler, Sr.                              06/28/2021
21-50965    Independent Medical Expert Consulting Services, Inc. 06/28/2021
21-50967    Pfizer Inc.                                          06/28/2021
21-50984    Ackers Hardware Inc.                                 06/28/2021
21-50986    S.R. Wojdak & Associates, LP                         06/28/2021
21-51024    Sunquest Information Systems, Inc.                   08/20/2021
21-51025    S.A. Comunale Co., Inc.                              08/20/2021
21-51026    Bio-Rad Laboratories Inc.                            08/23/2021
21-51027    Comphealth Associates Inc.                           08/23/2021
21-51028    Arthrex Inc.                                         08/23/2021
21-51029    West Physics Consulting, LLC                         08/27/2021
21-50764   Carefusion Solutions LLC                               6/23/2021

                                   2
  Case 21-50975-MFW       Doc 8       Filed 09/21/21   Page 12 of 21




Case No.    Defendant                                          Filing Date
21-50969   Accreditation Council for Graduate Medical Education 06/28/2021
21-50971   Beckman Coulter Inc.                                 06/28/2021
21-50973   Cintas Corporation                                   06/28/2021
21-50974   Depuy Synthes Sales, Inc.                            06/28/2021
21-50975   FedEx Corporation                                    06/28/2021
21-50976   Fortec Medical Inc.                                  06/28/2021
21-50977   GlaxoSmithKline LLC                                  06/28/2021
21-50978   Global Neurosciences Institute, LLC                  06/28/2021
21-50979   Hologic Inc.                                         06/28/2021
21-50980   KCI USA Inc.                                         06/28/2021
21-50981   Manhattan Telecommunications Inc. et al              06/28/2021
21-50982   Nuvasive Inc.                                        06/28/2021
21-50983   Orthopediatrics Corp.                                06/28/2021
21-50985   Sanofi Pasteur Inc.                                  06/28/2021
21-50987   Siemens Industry, Inc. et al                         06/28/2021
21-50988   Sterilmed Inc.                                       06/28/2021
21-50913   Airgas Inc.                                         06/25/2021




                                  3
                  Case 21-50975-MFW       Doc 8   Filed 09/21/21   Page 13 of 21




                                         Exhibit B
                            INDEX OF PROFESSIONALS’ FEE APPLICATIONS




38735768.1.doc 09/21/2021
                  Case 21-50975-MFW         Doc 8    Filed 09/21/21    Page 14 of 21




                                 DEBTORS’ PROFESSIONALS
I.       SAUL EWING ARNSTEIN & LEHR LLP (Counsel to Debtors)
         1.        Fifth Interim Fee Application of Saul Ewing Arnstein & Lehr LLP, Counsel to the
                   Debtors, for Allowance of Compensation and Reimbursement of Expenses for the
                   Period from July 1, 2020 through September 30, 2020 [Docket No. 2695; filed:
                   08/13/21]

                   i.       Certification of No Objection for Fifth Interim Fee Application of Saul
                            Ewing Arnstein & Lehr LLP [Docket No. 2775; filed: 09/03/21]

                   Related Documents:

                   A.       Thirteenth Monthly Fee Application of Saul Ewing Arnstein & Lehr LLP,
                            Counsel to the Debtors, for Allowance of Compensation and
                            Reimbursement of Expenses for the Period from July 1, 2020 through July
                            31, 2020 [Docket No. 1795; filed: 09/28/20]

                            i.     Certification of No Objection for Thirteen Monthly Fee
                                   Application of Saul Ewing Arnstein & Lehr LLP [Docket No.
                                   1834; filed: 10/20/20]

                   B.       Fourteenth Monthly Fee Application of Saul Ewing Arnstein & Lehr LLP,
                            Counsel to the Debtors, for Allowance of Compensation and
                            Reimbursement of Expenses for the Period from August 1, 2020 through
                            August 31, 2020 [Docket No. 1824; filed: 10/19/20]

                            i.     Certification of No Objection for Fourteenth Monthly Fee
                                   Application of Saul Ewing Arnstein & Lehr LLP [Docket No.
                                   1883; filed: 11/11/20]

                   C.       Fifteenth Monthly Fee Application of Saul Ewing Arnstein & Lehr LLP,
                            Counsel to the Debtors, for Allowance of Compensation and
                            Reimbursement of Expenses for the Period from September 1, 2020
                            through September 30, 2020 [Docket No. 1937; filed: 11/30/20]

                            i.     Certification of No Objection for Fifteenth Monthly Fee
                                   Application of Saul Ewing Arnstein & Lehr LLP [Docket No.
                                   1987; filed: 12/22/20]

         2.        Sixth Interim Fee Application of Saul Ewing Arnstein & Lehr LLP, Counsel to
                   the Debtors, for Allowance of Compensation and Reimbursement of Expenses for
                   the Period from October 1, 2020 through December 31, 2020 [Docket No. 2696;
                   filed: 08/13/21]

                   i.       Certification of No Objection for Sixth Interim Fee Application of Saul
                            Ewing Arnstein & Lehr LLP [Docket No. 2776; filed: 09/03/21]


38735768.1.doc 09/21/2021
           Case 21-50975-MFW      Doc 8       Filed 09/21/21   Page 15 of 21




           Related Documents:

           A.    Sixteenth Monthly Fee Application of Saul Ewing Arnstein & Lehr LLP,
                 Counsel to the Debtors, for Allowance of Compensation and
                 Reimbursement of Expenses for the Period from October 1, 2020 through
                 October 31, 2020 [Docket No. 2003; filed: 12/31/20]

                 i.     Certification of No Objection for Sixteenth Monthly Fee
                        Application of Saul Ewing Arnstein & Lehr LLP [Docket No.
                        2047; filed: 01/22/21]

           B.    Seventeenth Monthly Fee Application of Saul Ewing Arnstein & Lehr
                 LLP, Counsel to the Debtors, for Allowance of Compensation and
                 Reimbursement of Expenses for the Period from November 1, 2020
                 through November 30, 2020 [Docket No. 2063; filed: 01/28/21]

                 i.     Certification of No Objection for Seventeenth Monthly Fee
                        Application of Saul Ewing Arnstein & Lehr LLP [Docket No.
                        2106; filed: 02/18/21]

           C.    Eighteenth Monthly Fee Application of Saul Ewing Arnstein & Lehr LLP,
                 Counsel to the Debtors, for Allowance of Compensation and
                 Reimbursement of Expenses for the Period from December 1, 2020
                 through December 31, 2020 [Docket No. 2116; filed: 02/23/21]

                 i.     Certification of No Objection for Eighteenth Monthly Fee
                        Application of Saul Ewing Arnstein & Lehr LLP [Docket No.
                        2192; filed: 03/16/21]

II.   KLEHR HARRISON HARVEY BRANZBURG LLP (Special Counsel to Debtors)

      3.   Fourth Interim Fee Application of Klehr Harrison Harvey Branzburg LLP for
           Payment of Compensation and Reimbursement of Expenses as Special Counsel to
           the Debtors for the Period from April 1, 2020 through September 30, 2020
           [Docket No. 2721; filed: 08/19/21]

           i.    Certification of No Objection for Fourth Interim Fee Application of Klehr
                 Harrison Harvey Branzburg LLP [Docket No. 2811; filed: 09/13/21]

           Related Documents:

           A.    Seventh Monthly Fee Application of Klehr Harrison Harvey Branzburg
                 LLP for Payment of Compensation and Reimbursement of Expenses as
                 Special Counsel to the Debtors for the Period from April 1, 2020 through
                 April 30, 2020 [Docket No. 1814; filed: 10/07/20]




                                          2
     Case 21-50975-MFW           Doc 8       Filed 09/21/21   Page 16 of 21




            i.        Certification of No Objection for Seventh Monthly Fee
                      Application of Klehr Harrison Harvey Branzburg LLP [Docket
                      No. 1894; filed: 11/13/20]

     B.     Eighth Monthly Fee Application of Klehr Harrison Harvey Branzburg
            LLP for Payment of Compensation and Reimbursement of Expenses as
            Special Counsel to the Debtors for the Period from August 1, 2020
            through August 31, 2020 [Docket No. 1816; filed: 10/07/20]

            i.        Certification of No Objection for Eighth Monthly Fee Application
                      of Klehr Harrison Harvey Branzburg LLP [Docket No. 1895;
                      filed: 11/13/20]

     C.     Ninth Monthly Fee Application of Klehr Harrison Harvey Branzburg LLP
            for Payment of Compensation and Reimbursement of Expenses as Special
            Counsel to the Debtors for the Period from September 1, 2020 through
            September 30, 2020 [Docket No. 1864; filed: 10/27/20]

            i.        Certification of No Objection for Ninth Monthly Fee Application
                      of Klehr Harrison Harvey Branzburg LLP [Docket No. 2064;
                      filed: 01/28/21]

4.   Fifth Interim Fee Application of Klehr Harrison Harvey Branzburg LLP for
     Payment of Compensation and Reimbursement of Expenses as Special Counsel to
     the Debtors for the Period from October 1, 2020 through December 31, 2020
     [Docket No. 2722; filed: 08/19/21]

       i.        Certification of No Objection for Fifth Interim Fee Application of Klehr
                 Harrison Harvey Branzburg LLP [Docket No. 2812; filed: 09/13/21]

     Related Documents:

     A.     Tenth Monthly Fee Application of Klehr Harrison Harvey Branzburg LLP
            for Payment of Compensation and Reimbursement of Expenses as Special
            Counsel to the Debtors for the Period from October 1, 2020 through
            October 31, 2020 [Docket No. 2097; filed: 02/17/21]

            i.        Certification of No Objection for Tenth Monthly Fee Application
                      of Klehr Harrison Harvey Branzburg LLP [Docket No. 2179;
                      filed: 03/11/21]

     B.     Eleventh Monthly Fee Application of Klehr Harrison Harvey Branzburg
            LLP for Payment of Compensation and Reimbursement of Expenses as
            Special Counsel to the Debtors for the Period from November 1, 2020
            through November 30, 2020 [Docket No. 2098; filed: 02/17/21]




                                         3
            Case 21-50975-MFW       Doc 8       Filed 09/21/21   Page 17 of 21




                    i.    Certification of No Objection for Eleventh Monthly Fee
                          Application of Klehr Harrison Harvey Branzburg LLP [Docket
                          No. 2180; filed: 03/11/21]

             C.     Twelfth Monthly Fee Application of Klehr Harrison Harvey Branzburg
                    LLP for Payment of Compensation and Reimbursement of Expenses as
                    Special Counsel to the Debtors for the Period from December 1, 2020
                    through December 31, 2020 [Docket No. 2099; filed: 02/17/21]

                    i.    Certification of No Objection for Twelfth Monthly Fee Application
                          of Klehr Harrison Harvey Branzburg LLP [Docket No. 2181;
                          filed: 03/11/21]

                   COMMITTEE’S PROFESSIONALS
III.   SILLS CUMMIS & GROSS P.C. (Counsel to the Official Committee of Unsecured
       Creditors)

       5.    Fifth Quarterly Application of Sills Cummis & Gross P.C. for Allowance of
             Compensation for Services Rendered and for Reimbursement of Expenses as
             Counsel to the Official Committee of Unsecured Creditors, for the Period from
             July 1, 2020 through September 30, 2020 [Docket No. 2675; filed: 08/05/21]

             i.     Certification of No Objection for Fifth Quarterly Application of Sills
                    Cummis & Gross P.C. [Docket No. 2821; filed: 09/13/21]

             Related Documents:

             A.     Thirteenth Monthly Application of Sills Cummis & Gross P.C. for
                    Allowance of Compensation for Services Rendered and for
                    Reimbursement of Expenses as Counsel to the Official Committee of
                    Unsecured Creditors for the Period from July 1, 2020 through July 31,
                    2020 [Docket No. 1769; filed: 09/01/20]

                    i.    Certification of No Objection for Thirteenth Monthly Application
                          of Sills Cummis & Gross P.C. [Docket No. 1804; filed: 09/30/20]

             B.     Fourteenth Monthly Application of Sills Cummis & Gross P.C. for
                    Allowance of Compensation for Services Rendered and for
                    Reimbursement of Expenses as Counsel to the Official Committee of
                    Unsecured Creditors for the Period from August 1, 2020 through August
                    31, 2020 [Docket No. 1806; filed: 09/30/20]

                    i.    Certification of No Objection for Fourteenth Monthly Application
                          of Sills Cummis & Gross P.C. [Docket No. 1858; filed: 10/26/20]

             C.     Fifteenth Monthly Application of Sills Cummis & Gross P.C. for
                    Allowance of Compensation for Services Rendered and for

                                            4
     Case 21-50975-MFW       Doc 8       Filed 09/21/21   Page 18 of 21




            Reimbursement of Expenses as Counsel to the Official Committee of
            Unsecured Creditors for the Period from September 1, 2020 through
            September 30, 2020 [Docket No. 1952; filed: 12/04/20]

            i.     Certification of No Objection for Fifteenth Monthly Application of
                   Sills Cummis & Gross P.C. [Docket No. 1997; filed: 12/29/20]

6.   Sixth Quarterly Application of Sills Cummis & Gross P.C. for Allowance of
     Compensation for Services Rendered and for Reimbursement of Expenses as
     Counsel to the Official Committee of Unsecured Creditors, for the Period from
     October 1, 2020 through December 31, 2020 [Docket No. 2704; filed: 08/16/21]

     i.     Certification of No Objection for Sixth Quarterly Application of Sills
            Cummis & Gross P.C. [Docket No. 2816; filed: 09/13/21]

     Related Documents:

     A.     Sixteenth Monthly Application of Sills Cummis & Gross P.C. for
            Allowance of Compensation for Services Rendered and for
            Reimbursement of Expenses as Counsel to the Official Committee of
            Unsecured Creditors for the Period from October 1, 2020 through October
            31, 2020 [Docket No. 1957; filed: 12/07/20]

            i.     Certification of No Objection for Sixteenth Monthly Application of
                   Sills Cummis & Gross P.C. [Docket No. 1998; filed: 12/29/20]

     B.     Seventeenth Monthly Application of Sills Cummis & Gross P.C. for
            Allowance of Compensation for Services Rendered and for
            Reimbursement of Expenses as Counsel to the Official Committee of
            Unsecured Creditors for the Period from November 1, 2020 through
            November 30, 2020 [Docket No. 2241; filed: 04/08/21]

            i.     Certification of No Objection for Seventeenth Monthly
                   Application of Sills Cummis & Gross P.C. [Docket No. 2310;
                   filed: 05/03/21]

     C.     Eighteenth Monthly Application of Sills Cummis & Gross P.C. for
            Allowance of Compensation for Services Rendered and for
            Reimbursement of Expenses as Counsel to the Official Committee of
            Unsecured Creditors for the Period from December 1, 2020 through
            December 31, 2020 [Docket No. 2242; filed: 04/08/21]

            i.     Certification of No Objection for Eighteenth Monthly Application
                   of Sills Cummis & Gross P.C. [Docket No. 2311; filed: 05/03/21]




                                     5
           Case 21-50975-MFW      Doc 8       Filed 09/21/21   Page 19 of 21




IV.   FOX ROTHSCHILD LLP (Delaware Counsel to the Official Committee of
      Unsecured Creditors)

      7.   Fifth Interim Application of Fox Rothschild LLP for Compensation for Services
           Rendered and Reimbursement of Expenses as Counsel to the Official Committee
           of Unsecured Creditors for the Period July 1, 2020 through September 30, 2020
           [Docket No. 2706; filed: 08/17/21]

           i.     Certification of No Objection for Fifth Interim Fee Application of Fox
                  Rothschild LLP [Docket No. 2813; filed: 09/13/21]

           Related Documents:

           A.     Twelfth Monthly Fee Application of Fox Rothschild LLP for Services
                  Rendered and Reimbursement of Expenses as Counsel to the Official
                  Committee of Unsecured Creditors for the Period July 1, 2020 through
                  July 31, 2020 [Docket No. 1746; filed: 08/18/20]

                  i.     Certification of No Objection Twelfth Monthly Fee Application of
                         Fox Rothschild LLP [Docket No. 1784; filed: 09/10/20]

           B.     Thirteenth Monthly Fee Application of Fox Rothschild LLP for Services
                  Rendered and Reimbursement of Expenses as Counsel to the Official
                  Committee of Unsecured Creditors for the Period August 1, 2020 through
                  August 31, 2020 [Docket No. 1805; filed: 09/30/20]

                  i.     Certification of No Objection for Thirteenth Monthly Fee
                         Application of Fox Rothschild LLP [Docket No. 1859; filed:
                         10/26/20]

           C.     Fourteenth Monthly Fee Application of Fox Rothschild LLP for Services
                  Rendered and Reimbursement of Expenses as Counsel to the Official
                  Committee of Unsecured Creditors for the Period September 1, 2020
                  through September 30, 2020 [Docket No. 1832; filed: 10/20/20]

                  i.     Certification of No Objection for Fourteenth Monthly Fee
                         Application of Fox Rothschild LLP [Docket No. 2048; filed:
                         01/25/21]

      8.   Sixth Interim Application of Fox Rothschild LLP for Compensation for Services
           Rendered and Reimbursement of Expenses as Counsel to the Official Committee
           of Unsecured Creditors for the Period October 1, 2020 through December 31,
           2020 [Docket No. 2707; filed: 08/17/21]

           i.     Certification of No Objection for Sixth Interim Fee Application of Fox
                  Rothschild LLP [Docket No. 2814; filed: 09/13/21]



                                          6
          Case 21-50975-MFW       Doc 8       Filed 09/21/21   Page 20 of 21




          Related Documents:

          A.     Fifteenth Monthly Fee Application of Fox Rothschild LLP for Services
                 Rendered and Reimbursement of Expenses as Counsel to the Official
                 Committee of Unsecured Creditors for the Period October 1, 2020 through
                 October 31, 2020 [Docket No. 2049; filed: 01/26/21]

                 i.     Certification of No Objection Fifteenth Monthly Fee Application
                        of Fox Rothschild LLP [Docket No. 2104; filed: 02/18/21]

          B.     Sixteenth Monthly Fee Application of Fox Rothschild LLP for Services
                 Rendered and Reimbursement of Expenses as Counsel to the Official
                 Committee of Unsecured Creditors for the Period November 1, 2020
                 through November 30, 2020 [Docket No. 2050; filed: 01/26/21]

                 i.     Certification of No Objection Sixteenth Monthly Fee Application
                        of Fox Rothschild LLP [Docket No. 2105; filed: 02/18/21]

          C.     Seventeenth Monthly Fee Application of Fox Rothschild LLP for Services
                 Rendered and Reimbursement of Expenses as Counsel to the Official
                 Committee of Unsecured Creditors for the Period December 1, 2020
                 through December 31, 2020 [Docket No. 2143; filed: 03/04/21]

                 i.     Certification of No Objection for Seventeenth Monthly Fee
                        Application of Fox Rothschild LLP [Docket No. 2276; filed:
                        04/20/21]

V.   BERKELEY RESEARCH GROUP, LLC (Financial Advisor to the Official
     Committee of Unsecured Creditors)

     9.   Fourth Interim Fee Application of Berkeley Research Group, LLC for
          Compensation for Services Rendered and Reimbursement of Expenses Incurred
          as Financial Advisor to the Official Committee of Unsecured Creditors During the
          Period from April 1, 2020 through September 30, 2020 [Docket No. 2717; filed:
          08/19/21]

          i.     Certification of No Objection for Fourth Interim Application of Berkeley
                 Research Group, LLC [Docket No. 2823; filed: 09/14/21]

          Related Documents:

          A.     Seventh Monthly Fee Application of Berkeley Research Group, LLC
                 Berkeley Research Group, LLC for Compensation for Services Rendered
                 and Reimbursement of Expenses Incurred as Financial Advisor to the
                 Official Committee of Unsecured Creditors During the Period from April
                 1, 2021 through September 30, 2021 [Docket No. 1958; filed: 12/08/21]



                                          7
      Case 21-50975-MFW      Doc 8       Filed 09/21/21   Page 21 of 21




             i.    Certification of No Objection for Seventh Monthly Application of
                   Berkeley Research Group, LLC [Docket No. 2681; filed:
                   08/05/21]

10.   Amended Eighth Monthly and Fifth Interim Application of Berkeley Research
      Group, LLC for Compensation for Services Rendered and Reimbursement of
      Expenses Incurred as Financial Advisor to the Official Committee of Unsecured
      Creditors During the Period from October 1, 2020 through December 31, 2020
      [Docket No. 2777; filed: 09/03/21]

      i.     Certification of No Objection for Amended Eighth Monthly and Fifth
             Interim Application of Berkeley Research Group, LLC [Docket No. 2824;
             filed: 09/14/21]




                                     8
